17-13162-shl        Doc 821       Filed 05/10/21 Entered 05/10/21 13:31:28 Main Document
                                               Pg 1 of Hearing
                                                       25      Date: June 10, 2021 at 10:00 a.m. (ET)
                                                          Objection Deadline: May 27, 2021 at 4:00 p.m. (ET)

Martin G. Bunin
Veronique A. Urban
FARRELL FRITZ, P.C.
622 Third Avenue, 37th Floor
New York, New York 10017
Tel: (212) 687-1230
Fax: (646) 237-1810

Attorneys for Navillus Tile, Inc.
d/b/a Navillus Contracting

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re                                                          Chapter 11

Navillus Tile, Inc., DBA Navillus Contracting,                   Case No. 17-13162 (SHL)

                           Debtor.
------------------------------------------------------x

                REORGANIZED DEBTOR’S MOTION FOR AN ORDER
        (I) REOPENING BANKRUPTCY CASE FOR THE LIMITED PURPOSE OF
     ENFORCING THE CHAPTER 11 DISCHARGE AND PLAN INJUNCTION AND
      (II) ENFORCING THE CHAPTER 11 DISCHARGE AND PLAN INJUNCTION

        Navillus Tile, Inc., d/b/a Navillus Contracting (“Navillus”), as the reorganized debtor, files

this motion (this “Motion”) for an order reopening its chapter 11 case, case no. 17-13162 (the

“Chapter 11 Case”), for the limited purpose of enforcing the chapter 11 discharge and enforcing

the permanent injunction contained in Article XII of the Plan and paragraphs 19 and 20 of the

Confirmation Order (each as defined below) with respect to the state court action (the “State Court

Action”) commenced by the New York City Housing Authority (“NYCHA”) in 2020 against

Navillus and Cowi Consulting, Inc. f/k/a Gandhi Engineering, Inc. (“Cowi”) in the Supreme Court

of the State of New York, County of New York entitled New York City Housing Authority v. COWI

Consulting, Inc. f/k/a Gandhi Engineering, Inc. and Navillus Tile, Inc. d/b/a Navillus Contracting,

Index No. 451637/2020 (Sup. Ct, New York County). In support of this Motion, Navillus submits




FF\11427959.8
17-13162-shl      Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28             Main Document
                                           Pg 2 of 25



the Declaration of Selina Maddock, its General Counsel (the “Maddock Declaration”), filed

together with this Motion, and respectfully states as follows:

                                 JURISDICTION AND VENUE

       1.       The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

 and 1334, Articles XI and XII of the Plan and paragraphs 19 and 20 of the Confirmation Order.

 This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409.

       2.       The statutory predicates for the relief requested herein are sections 105(a), 350(b),

 524 and 1141 of the Bankruptcy Code, Rules 3020(d) and 5010 of the Federal Rules of

 Bankruptcy Procedure, Local Rule 5010-1 of the Local Bankruptcy Rules for the Southern

 District of New York.

                                     BACKGROUND AND FACTS

       A.       The Chapter 11 Case

       3.       On November 8, 2017 (the “Petition Date”), Navillus filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code in this Court (the “Chapter 11 Case”).

       4.       On January 3, 2018, the Court entered the Order Granting Debtor’s Motion

 Pursuant to 11 U.S.C. § 502(b)(9), Fed. R. Bankr. P. 2002 and 3003(c)(3), and Local Rule 3003-

 1 For Entry of an Order (I) Establishing Deadline for Filing Proofs of Claim Including Claims

 Under 11 U.S.C. § 503(b)(9) and Procedures Related Thereto and (II) Approving Form and

 Manner of Notice Thereof [ECF No. 170] (the “Bar Date Order”).

       5.       The Bar Date Order established February 18, 2018 as the deadline for filing proofs

 of claim for claims against Navillus by non-government creditors which arose on or before the




                                                  2

FF\11427959.8
17-13162-shl      Doc 821    Filed 05/10/21 Entered 05/10/21 13:31:28          Main Document
                                          Pg 3 of 25



 Petition Date. The deadline for governmental units to file proofs of claim for claims arising on

 or before the Petition Date was May 7, 2018 (the “Gov’t Bar Date”).

       6.       On October 11, 2018, the Court entered its Order Confirming Consensual Amended

 Chapter 11 Plan of Reorganization of Navillus Tile, Inc. d/b/a Navillus Contracting Under

 Chapter 11 of the Bankruptcy Code [ECF No. 686] (the “Confirmation Order”), which

 confirmed the Consensual Amended Chapter 11 Plan of Reorganization of Navillus Tile, Inc. d/b/a

 Navillus Contracting Under Chapter 11 of the Bankruptcy Code [ECF No. 686, beginning at page

 29 of 84] (the “Plan”).

       7.       The Confirmation Order provided that all requests for payment of administrative

 expenses must be filed with the Court by the Administrative Claims Bar Date, defined by the Plan

 as the date thirty (30) days after the date upon which the Court entered the Confirmation Order

 on the docket of the Chapter 11 Case (the “Administrative Expense Claims Bar Date”), that is,

 October 11, 2018.

       8.       The Effective Date of the Plan occurred on October 26, 2018 (the “Effective

 Date”). See Notice of Occurrence of the Effective Date of Consensual Amended Chapter 11 Plan

 of Reorganization of Navillus Tile, Inc. d/b/a Navillus Contracting [ECF No. 716].

       9.       On December 27, 2018, the Court entered the Final Decree [ECF No. 802] closing

 the Chapter 11 Case.

       B.       The Plan and Confirmation Order Discharge and Injunction

       10.      The Plan and Confirmation Order provide for a discharge (the “Discharge”) of all

 Claims and Causes of Action that arose before the Effective Date. The Plan defines Claim to

 mean “any ‘claim’ against Navillus, whether or not asserted, known or unknown, as such term is




                                                3

FF\11427959.8
17-13162-shl         Doc 821    Filed 05/10/21 Entered 05/10/21 13:31:28             Main Document
                                             Pg 4 of 25



 defined in section 101(5) of the Bankruptcy Code” (Plan, at 4). The Plan defines Causes of Action

 to mean

                any and all actions, causes of actions, claims, . . . crossclaims, counterclaims, third-
                party claims, indemnity claims, contribution claims or any other claims whatsoever,
                whether known or unknown, liquidated or unliquidated, fixed or contingent,
                matured or unmatured, disputed or undisputed, secured or unsecured, choate or
                inchoate, existing or hereafter arising, suspected or unsuspected, foreseen or
                unforeseen, and whether asserted or assertable directly, indirectly or derivatively,
                at law, in equity or otherwise, based in whole or in part upon act or omission or
                other event occurring prior to the Petition Date or during the course of the Chapter
                11 Case, including through the Effective Date. . . . (Plan, at 4)

       11.      Section 12.02 of the Plan, entitled “Discharge of Claims” provides:

                (a) Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
                    provided herein, all consideration distributed under the Plan shall be in
                    exchange for, and in complete satisfaction, settlement, discharge, and release,
                    effective as of the Effective Date, of all Claims and Causes of Action that arose
                    before the Effective Date, and all debts of the kind specified in section 502 of
                    the Bankruptcy Code, whether or not (i) a Proof of Claim based upon such debt
                    is filed or deemed filed under section 501 of the Bankruptcy Code, (ii) a Claim
                    based upon such debt is Allowed under section 502 of the Bankruptcy Code,
                    (iii) a Claim based upon such debt is or has been Disallowed by order of the
                    Bankruptcy Court, or (iv) the Holder of a Claim based upon such debt accepted
                    the Plan. The Plan shall bind all Holders of Claims and Equity Interests,
                    notwithstanding whether any such Holders failed to vote to accept or reject the
                    Plan or voted to reject the Plan.

                (b) As of the Effective Date, the Confirmation Order shall be a judicial
                    determination of discharge of all such Claims and other debts and liabilities
                    against Navillus, pursuant to sections 524 and 1141 of the Bankruptcy Code,
                    and such discharge shall void any judgment obtained against Navillus at any
                    time, to the extent that such judgment relates to a discharged Claim.

       12.      Paragraph 19 of the Confirmation Order, entitled “Discharge of Claims”, provides,

 in relevant part:

                      Discharge of Claims. Pursuant to section 1141(d) of the Bankruptcy Code, and
                      except as otherwise provided in the Plan or this Confirmation Order, all
                      consideration distributed under the Plan shall be in exchange for, and in
                      complete satisfaction, settlement, discharge, and release, effective as of the
                      Effective Date, of all Claims and Causes of Action that arose before the
                      Effective Date, and all debts of the kind specified in section 502 of the


                                                   4

FF\11427959.8
17-13162-shl      Doc 821      Filed 05/10/21 Entered 05/10/21 13:31:28             Main Document
                                            Pg 5 of 25



                   Bankruptcy Code, whether or not (i) a Proof of Claim based upon such debt is
                   filed or deemed filed under section 501 of the Bankruptcy Code, (ii) a Claim
                   based upon such debt is Allowed under section 502 of the Bankruptcy Code,
                   (iii) a Claim based upon such debt is or has been Disallowed by order of the
                   Bankruptcy Court, or (iv) the Holder of a Claim based upon such debt accepted
                   the Plan. The Plan shall bind all Holders of Claims and Equity Interests,
                   notwithstanding whether any such Holders failed to vote to accept or reject the
                   Plan or voted to reject the Plan. This Confirmation Order shall be, as of the
                   Effective Date, a judicial determination of discharge of all such Claims and
                   other debts and liabilities against Navillus, pursuant to sections 524 and 1141
                   of the Bankruptcy Code, and such discharge shall void any judgment obtained
                   against Navillus at any time, to the extent that such judgment relates to a
                   discharged Claim. * * *

       13.      To enforce the Discharge, the Plan and Confirmation Order contain permanent

 injunction provisions (the “Plan Injunction”).

       14.      Section 12.03 of the Plan, entitled “Injunction”, provides:

                (a) Except as otherwise set forth herein, all Persons who have held, hold or may
                    hold Claims, Causes of Action or Equity Interests and their successors and
                    assigns, and all other parties in interest, along with their respective present or
                    former directors, officers, principals, employees, agents, professionals,
                    representatives and affiliates shall be permanently enjoined, from and after the
                    Effective Date, from: (a) commencing or continuing in any manner any action
                    or proceeding of any kind with respect to any such Claims, Causes of Action or
                    Equity Interests against Navillus, Reorganized Navillus, the Estate or Debtor
                    Released Parties and Liberty Released Parties, (b) the enforcement, attachment,
                    collection or recovery by any manner or means of a judgment, award, decree or
                    order against Navillus, Reorganized Navillus, the Estate or Debtor Released
                    Parties and Liberty Released Parties on account of such Claims, Causes of
                    Action or Equity Interests, (c) creating, perfecting or enforcing any
                    encumbrance of any kind against Navillus, Reorganized Navillus, the Estate or
                    Debtor Released Parties and Liberty Released Parties or against the property or
                    interests in the property of Navillus, Reorganized Navillus, the Estate or Debtor
                    Released Parties and Liberty Released Parties on account of any such Claims,
                    Causes of Action or Equity Interests, (d) taking any action against, or interfering
                    in any respect with, the Cash or property being distributed in accordance with
                    the Plan or the Distributions being effectuated through the Plan (other than
                    actions to enforce any rights or obligations under the Plan); (e) asserting any
                    right of setoff or recoupment of any kind, directly or indirectly, against any
                    obligation due Navillus, Reorganized Navillus, the Estate or Debtor Released
                    Parties and Liberty Released Parties, except as contemplated or allowed by the
                    Plan; and (f) prosecuting or otherwise asserting any Claim, Cause of Action,
                    right or interest that has been extinguished, discharged, released, settled or


                                                  5

FF\11427959.8
17-13162-shl        Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28             Main Document
                                             Pg 6 of 25



                     exculpated pursuant to the Plan or the Confirmation Order. Such injunction
                     shall extend to all Persons protected by the discharge, release and exculpation
                     provisions of the Plan and the Confirmation Order, as well as to the successors
                     of such Persons and to the respective property and interests in property of such
                     Persons.

       15.        Paragraph 20 of the Confirmation Order, also entitled “Injunction”, provides, in

 relevant part:

                     Injunction. Except as otherwise set forth herein, all Persons who have held, hold
                     or may hold Claims, Causes of Action or Equity Interests and their successors
                     and assigns, and all other parties in interest, along with their respective present
                     or former directors, officers, principals, employees, agents, professionals,
                     representatives and affiliates shall be permanently enjoined, from and after the
                     Effective Date, from: (a) commencing or continuing in any manner any action
                     or proceeding of any kind with respect to any such Claims, Causes of Action or
                     Equity Interests against Navillus, Reorganized Navillus, the Estate or Debtor
                     Released Parties and Liberty Released Parties; (b) the enforcement, attachment,
                     collection or recovery by any manner or means of a judgment, award, decree or
                     order against Navillus, Reorganized Navillus, the Estate or Debtor Released
                     Parties and Liberty Released Parties on account of such Claims, Causes of
                     Action or Equity Interests; (c) creating, perfecting or enforcing any
                     encumbrance of any kind against Navillus, Reorganized Navillus, the Estate or
                     Debtor Released Parties and Liberty Released parties or against the property or
                     interests in the property of Navillus, Reorganized Navillus, the Estate or Debtor
                     Released Parties and Liberty Released Parties on account of any such Claims,
                     Causes of Action or Equity Interests, except as otherwise provided for in
                     connection with the Exit Financing; (d) taking any action against, or interfering
                     in any respect with, the Cash or property being distributed in accordance with
                     the Plan or the Distributions being effectuate through the Plan (other than
                     actions to enforce any rights or obligations under the Plan); (e) asserting any
                     right of setoff or recoupment of any kind, directly or indirectly, against any
                     obligation due Navillus, Reorganized Navillus, the Estate or Debtor Released
                     Parties and Liberty Released Parties, except as contemplated or allowed by the
                     Plan; and (f) prosecuting or otherwise asserting any Claim, Cause of Action,
                     right or interest that has been extinguished, discharged, released, settled or
                     exculpated pursuant to the Plan or the Confirmation Order. Such injunction
                     shall extend to all Persons protected by the discharge, release and exculpation
                     provisions of the Plan and the Confirmation Order, as well as to the successors
                     of such Persons and to the respective property and interests in property of such
                     Persons.




                                                   6

FF\11427959.8
17-13162-shl        Doc 821      Filed 05/10/21 Entered 05/10/21 13:31:28                   Main Document
                                              Pg 7 of 25



         C.       NYCHA Received Notices in the Navillus Chapter 11 Case, Including Notice
                  of the Gov’t Bar Date, and Filed a Proof of Claim Against Navillus (Unrelated
                  to the State Court Action)

         16.      Navillus served notice of the commencement of the Chapter 11 Case on NYCHA.

    See Affidavit of Service [ECF No. 94, page 29].

         17.      Navillus served notice of the Gov’t Bar Date (the “Bar Date Notice”) and a proof

    of claim form on NYCHA by first class mail on January 9, 2018 at two locations, 90 Church

    Street, New York, NY, the location of NYCHA’s legal department, and 250 Broadway, New

    York, NY. See Affidavit of Service [ECF No. 195, Exhibit A, page 28 of 67).

         18.      As further described herein, on April 12, 2018, NYCHA filed proof of claim

    number 115 (the “NYCHA Proof of Claim”) in the Chapter 11 Case, asserting claims for

    contribution and indemnification under several pre-petition construction contracts between

    NYCHA and Navillus for work on NYCHA projects (not including the construction contract at

    issue in the State Court Action). See Maddock Declaration at ¶ 17.

         19.      Navillus served notice of the confirmation hearing on NYCHA by first class mail

    on August 31, 2018 at two locations, 90 Church Street, New York, NY, the location of NYCHA’s

    legal department, and 250 Broadway, New York, NY. See Affidavit of Service [ECF No. 623,

    Exhibit E].

         D.       The NYCHA Contract

         20.      On or about August 31, 2015, more than two years before the Petition Date,

    NYCHA entered into Contract No. BW 1222342 1 (the “NYCHA Contract”) with Navillus for

    “Exterior Brickwork Restoration, Roofing Replacement with built up roofing and related work at




1
 In the State Court Action, the contract number is identified as Contract No. BW 1222342. The contract number was
subsequently changed to Contract No. BW 1507030.

                                                       7

FF\11427959.8
17-13162-shl      Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28          Main Document
                                           Pg 8 of 25



 all 14 buildings of Parkside Houses,” located in Bronx, New York. See Maddock Declaration at

 ¶ 3; NYCHA Complaint, Exhibit A to the Maddock Declaration ¶20.

       21.      Navillus substantially completed the work under the NYCHA Contract by

 September 1, 2017, the contract completion date, approximately two months before the Petition

 Date. See Maddock Declaration ¶ 4. Navillus did not include the NYCHA Contract in its Schedule

 of Executory Contracts.

       E.       The State Court Action

       22.      On August 5, 2020, three years after the Gov’t Bar Date and almost two years after

 the entry of the Confirmation Order, NYCHA commenced the State Court Action. A copy of the

 NYCHA Complaint is attached as Exhibit A to the Maddock Declaration.

       23.      NYCHA served the NYCHA Complaint on Navillus on November 24, 2020 and on

 November 30, 2020.

       24.      In response to the Complaint in the State Court Action, on January 21, 2021,

 Navillus filed its answer in the State Court Action (the “Navillus Answer”). A copy of Navillus’

 Answer is attached as Exhibit B to the Maddock Declaration.

       25.      On January 22, 2021, Cowi filed its answer to Complaint (the “Cowi Answer”). A

 copy of the Cowi Answer is attached as Exhibit C to the Maddock Declaration.

       26.      The State Court Action alleges that Cowi prepared the construction contract

 documents and specified Type O mortar for the repointing work on the brick facades of the

 Parkside Houses buildings. See NYCHA Complaint at ¶ 33. NYCHA alleges that Type O mortar

 was unsuitable for repointing the brick facades of the Parkside Houses buildings, and caused

 and/or exacerbated water intrusion into the facades. See NYCHA Complaint at ¶ 30-31. NYCHA

 further alleges that poor workmanship by Navillus exacerbated the use of inappropriate mortar



                                                8

FF\11427959.8
17-13162-shl      Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28            Main Document
                                           Pg 9 of 25



 and the resulting leaks into the Parkside Houses facades. See NYCHA Complaint at ¶ 35. The

 NYCHA Complaint asserts breach of contract and professional malpractice causes of action

 against Cowi, as well as breach of contract and negligence causes of action against Navillus, and

 seeks damages against both in an amount not less than $11,900,000.00. NYCHA Complaint at

 ¶ 37-64.

       F.       NYCHA Had Actual Knowledge of the Claims Asserted in the State Court
                Action Before the Petition Date and Before the Gov’t Bar Date

       27.      NYCHA learned before the Petition Date, and at a time when work under the

 NYCHA Contract was close to complete, that there was substantial water intrusion into Parkside

 Houses apartments through brick facades of the Parkside Houses buildings where work under the

 NYCHA Contract had recently been performed.

       28.      In this regard, on July 14, 2017, NYCHA issued Change Order No. 6 to the NYCHA

 Contract in the total amount of $388,249.92 requiring Navillus to apply water sealer to brick

 facades and to caulk windows at Parkside Houses. Change Order No. 6 states, in relevant part,

 that the change “is required to address unanticipated water intrusion to six buildings at Parkside

 Houses.” See Maddock Declaration ¶ 11, and Exhibit D thereto.

       29.      There was detailed discussion of water infiltration complaints at a project progress

 meeting held in connection with the NYCHA Contract on July 28, 2017, attended by NYCHA,

 Cowi and Navillus, among others. See Maddock Declaration ¶ 12 and Exhibit E thereto. The

 meeting minutes, at pages 5 – 7, state, among other things:

                After the rainstorm on Friday 5/5/17, a number of water complaints were received.
                Some were in other apartments at the same corners we had already previously
                performed additional work. Some were even in the same apartments that we had
                just addressed with the recent additional work at the corners of Building Nos. 5, 6
                and 11. * * *
                It was noted that no Report has been issued by Gandhi [n/k/a Cowi Consulting]
                assessing the water infiltration issues. STV [STV Construction Inc., the project


                                                 9

FF\11427959.8
17-13162-shl      Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28            Main Document
                                          Pg 10 of 25



                construction manager] is on record indicating that they do not feel the application
                of this sealant is the solution to the problem and that this work should be held off
                until Gandhi issues a Report of their observations and makes recommendations to
                address the water infiltration issues at Parkside Houses in a more holistic manner.

         30.     NYCHA asserts that it retained the services of Superstructures Engineers and

 Architects in 2019 (“Superstructures”) to investigate the water intrusion problems at Parkside

 Houses. NYCHA Complaint, ¶ 28.             Significantly, Navillus had no knowledge of the

 Superstructures investigation or report until after the service of the NYCHA complaint on

 Navillus in November 2020 and its review of the NYCHA Complaint. See Maddock Declaration

 ¶ 13.     Navillus did not receive a copy of the report, issued November 5, 2019 and entitled

 “Exteriors Conditions Report” on Parkside Houses (the “Superstructures Report”) until on or

 about March 15, 2021 after counsel for Navillus in the State Court Action pressed counsel for

 NYCHA for the production of the report and appendices. NYCHA has still not provided Navillus

 with the appendices to the report. See Maddock Declaration ¶ 13. A copy of the Superstructures

 Report is attached to the Maddock Declaration as Exhibit F.

         31.    The Superstructures Report, although issued in November 2019, reveals that Cowi

 prepared a Water Infiltration Investigation Report on Parkside Houses in August 2017

 “immediately after [the] 2015-2016 façade and roof repair work was completed (Refer to

 Appendix E).” See Superstructures Report, page 3. The Water Infiltration Investigation Report

 prepared by Cowi in August 2017 found façade deficiencies, including distressed brick masonry

 and deteriorated mortar joints. See Superstructures Report, page 3.

         32.    Navillus had no knowledge of Cowi’s August 2017 Water Infiltration Report until

 it received and reviewed the Superstructures Report on or about March 15, 2021. See Maddock

 Declaration ¶ 15.




                                                 10

FF\11427959.8
17-13162-shl          Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28                   Main Document
                                              Pg 11 of 25



         33.      Additionally, inspections of many residential apartments in the Parkside Houses in

    January and February 2018 were conducted to document reported leaks. See Maddock

    Declaration ¶ 16 and Superstructures Report, page 3.

         34.      Despite (a) NYCHA’s detailed knowledge of numerous and extensive water

    infiltration through the brick facades of Parkside Houses before the completion of work under the

    NYCHA Contract in July and August 2017, (b) the inspection of many apartments at Parkside

    Houses in January and February 2018 with reported water intrusion and (c) the timely service of

    notice of Gov’t Bar Date at two addresses, NYCHA failed to file a proof of claim against Navillus

    alleging any claims for poor workmanship or otherwise under the NYCHA Contract before the

    Gov’t Bar Date.

         35.      In addition to the service of the Bar Date Notice on NYCHA, there is no doubt that

    NYCHA had actual knowledge of the Gov’t Bar Date since NYCHA filed the NYCHA Proof of

    Claim against Navillus for contribution and indemnification against Navillus arising from several

    personal injury claims alleged by individuals against NYCHA.

         36.      On or about April 12, 2018, NYCHA filed the NYCHA Proof of Claim. The

    NYCHA Proof of Claim asserted that Navillus was obligated to defend, indemnify and hold

    NYCHA harmless from any liability in three personal injury actions against NYCHA arising out

    of the work performed under contracts with Navillus (not including the NYCHA Contract). The

    NYCHA Proof of Claim was resolved by the Stipulation and Order Resolving Claim No. 115

    Filed by the New York City Housing Authority Against Navillus Tile, Inc. [ECF No. 742], entered

    on November 14, 2018. 2 See Maddock Declaration at ¶ 17. A copy of the Stipulation is attached

    to the Maddock Declaration as Exhibit G.


2
 NYCHA alleged another indemnity claim against Navillus in state court arising from a personal injury action. See,
e.g., Fernandez v. New York City Hous. Auth., 2020 N.Y. Misc. LEXIS 2225 (Sup. Ct., Bronx County 2020) (the

                                                       11

FF\11427959.8
17-13162-shl        Doc 821        Filed 05/10/21 Entered 05/10/21 13:31:28                      Main Document
                                               Pg 12 of 25



       37.        NYCHA did not file any requests for payment of administrative expense claims

 against Navillus before or after the Administrative Expense Claims Bar Date.

                                            RELIEF REQUESTED

       38.        The State Court Action initiated by NYCHA violates the Discharge and Plan

 Injunction of the Plan and Confirmation Order. Navillus files this Motion for entry of an order,

 in substantially the form attached hereto as Exhibit A, (a) reopening the Chapter 11 Case for the

 limited purpose of enforcing the Discharge and Plan Injunction and (b) enforcing the Discharge

 and Plan Injunction against NYCHA by requiring NYCHA to discontinue the State Court Action

 against Navillus with prejudice.

                                             BASIS FOR RELIEF

 I.    Reopening the Chapter 11 Case is Appropriate To Enforce the Discharge and Plan
       Injunction and This Court is the Proper Forum to Enforce Such Provisions

       39.        Bankruptcy Rule 5010 provides, in pertinent part, that “[a] case may be reopened

 on motion of the debtor or other party in interest pursuant to § 350(b) of the Code.”

       40.        Section 350(b) of the Bankruptcy Code, in turn, provides that “[a] case may be

 reopened in the court in which such case was closed to administer assets, to accord relief to the

 debtor, or for other cause.”




“Fernandez Action”). In the Fernandez Action, the Supreme Court of New York, Bronx County, found that “Navillus
failed to establish that Navillus served the Proof of Claim and the Bar Date Notice to a specific officer or person or
department or division of NYCHA.” The court further found that such failure barred Navillus from asserting the
bankruptcy discharge against NYCHA as a basis to dismiss the Fernandez Action. The decision in the Fernandez
Action has no bearing on this case, however. The court in the Fernandez Action issued its decision on the basis that
NYCHA made a demand for assumption of defense and indemnification against Navillus’ insurance providers in
connection with the Fernandez Action before Navillus’ bankruptcy filing and, in so doing, NYCHA’s counsel in the
Fernandez Action was known to Navillus and should have specifically received the Bar Date Notice. Here, however,
the State Court Action was commenced more than two years after Navillus’ discharge from bankruptcy and NYCHA
did not make a demand, pre-petition or post-petition, on Navillus’ insurers in connection with the claims asserted in
the State Court Action.

                                                         12

FF\11427959.8
17-13162-shl        Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28             Main Document
                                            Pg 13 of 25



       41.        According to the Advisory Committee Notes to the 1991 Amendments to Rule

 3022 of the Federal Rules of Bankruptcy Procedure, “[a] final decree closing the case . . . does

 not deprive the court of jurisdiction to enforce or interpret its own orders and does not prevent the

 court from reopening the case for cause pursuant to § 350(b) of the Code.”

       42.        Here, the Final Decree specifically provides that “pursuant to section 350(a) of the

 Bankruptcy Code and Bankruptcy Rule 3022, the above-captioned chapter 11 case is hereby

 closed; provided, however, that entry of this Final Decree is without prejudice to the rights of any

 party in interest to seek to reopen this chapter 11 case for cause shown including in connection

 with the matters for which the Court retained jurisdiction under Article XI of the Plan.” See Final

 Decree at ¶ 2.

       43.        Under Article XI of the Plan, this Court expressly retained exclusive jurisdiction to,

 among other things, “hear and determine any and all adversary proceedings, motions,

 applications, and contested or litigated matters arising out of, under, or related to, the Chapter 11

 Case or the Plan, including without limitation the enforcement of the injunction provisions

 contained in Article XII of the Plan…”. See Plan Section 11.01(f); see also Confirmation Order

 at ¶ 27 (“This Court hereby retains jurisdiction for the purposes set forth in Article XI of the Plan,

 for such other purposes as may be necessary to aid in the confirmation, consummation and

 implementation of the Plan, and for any purpose for which this Court previously retained

 jurisdiction by any prior order of this Court.”)

       44.        The foregoing provision of the Plan is in keeping with the law in the Second Circuit

 that a “bankruptcy court retains post-confirmation jurisdiction to interpret and enforce its own

 orders, particularly when disputes arise over a bankruptcy plan of reorganization.” In re Petrie,

 304 F.3d 223, 230 (2d Cir. 2002).



                                                    13

FF\11427959.8
17-13162-shl      Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28             Main Document
                                          Pg 14 of 25



       45.      Consistent with this principle, it is well settled that a bankruptcy court has

 jurisdiction to interpret and enforce its own prior orders, including as to plan injunctions. See,

 e.g., Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009) (“The Bankruptcy Court plainly

 had jurisdiction to interpret and enforce its own prior orders.”); see also Texaco Inc. v. Sanders

 (In re Texaco Inc.), 182 B.R. 937 (Bankr. S.D.N.Y. 1995) (“A bankruptcy court is undoubtedly

 the best qualified to interpret and enforce its own orders including those providing for discharge

 and injunction and, therefore, should not abstain from doing so”); In re Charter Commc’ns, No.

 09-11435, 2010 WL 502764, at *4 (Bankr. S.D.N.Y. Feb. 8, 2010) (holding that the Bankruptcy

 Court, rather than the District Court in Arkansas, was the proper forum in which to litigate the

 scope of the plan injunction and third party release).

       46.      “[W]here a motion seeks to ‘prevent the prosecution of causes of action expressly

 prohibited by the confirmation order,’ it would be ‘difficult to identify judicial acts that are any

 more critical to the orderly functioning of the bankruptcy process or more closely tethered to core

 bankruptcy jurisdiction.’” In re Residential Capital, LLC, 508 B.R. 838, 849–50 (Bankr. S.D.N.Y.

 2014) (citing In re Petrie Retail, Inc., 304 F.3d 223, 230 (2d Cir. 2002)).

       47.      This Court is intimately familiar with the facts and circumstances related to

 confirmation of the Plan, including the facts and circumstances related to approval of the

 Discharge and Plan Injunction.

       48.      Accordingly, Navillus respectfully requests that the Court exercise its discretion

 and reopen the Chapter 11 Case for the limited purpose of enforcing the chapter 11 discharge and

 Plan Injunction and stop NYCHA’s willful violation of the Plan and Confirmation Order.




                                                 14

FF\11427959.8
17-13162-shl         Doc 821        Filed 05/10/21 Entered 05/10/21 13:31:28                       Main Document
                                                Pg 15 of 25



    II.   NYCHA Asserts Pre-Petition Claims Against Navillus that Are Barred by the
          Discharge and Plan Injunction

          49.     The State Court Action arises out of a pre-petition contract, the NYCHA Contract,

    and asserts claims on account of pre-petition conduct on the part of Navillus. As a result, those

    claims are subject to the Discharge and Plan Injunction.

          50.     The definition of the word “claim” in section 101(5) of the Bankruptcy Code is to

    be broadly interpreted and includes contingent and unmatured claims. “Congress unquestionably

    expected this definition to have wide scope”; indeed, the United States Supreme Court has “noted

    Congress’ intent to invest the term ‘claim’ with the ‘broadest possible’ scope so that ‘all legal

    obligations of the debtor . . . will be able to be dealt with in a bankruptcy case.” LTV Steel Co. v.

    Shalala (In re Chateaugay Corp.), 53 F.3d 478, 496–97 (2d Cir. 1995) (citing Pa. Dep’t of Pub.

    Welfare v. Davenport, 495 U.S. 552, 558 (1990)). See also In re Manville Forest Prods. Corp.,

    225 B.R. 862, 865 (Bankr. S.D.N.Y. 1998) (“In explaining the intended definition of ‘claim’ under

    the Code, the House and Senate Reports provide ‘[b]y this broadest possible definition [of claim]

    . . . all legal obligations of the debtor, no matter how remote or contingent, will be able to be dealt

    with in the bankruptcy case.’” (quoting H.R. Rep. No. 95–595, at 309 (1977))), aff’d, 209 F.3d

    125 (2d Cir. 2000). 3

          A. NYCHA’s Negligence Claim Against Navillus Is Barred

          51.     In Tronox Inc. v. Anadarko Petroleum Corp., 2021 U.S. Dist. LEXIS 31208

    (S.D.N.Y. 2021), the court held that, for bankruptcy purposes, a claim arises from a debtor’s pre-

    petition conduct that causes post-petition injury if such claim (1) “arose before the filing of the


3
 This broad definition “performs a vital role in the reorganization process by requiring, in conjunction with the bar
date, that all those with a potential call on the debtor’s assets, provided the call in at least some circumstances could
give rise to a suit for payment come before the reorganization court so that those demands can be allowed or
disallowed and their priority and dischargeability determined.” In re Kings Terrace Nursing Home & Health Related
Facility, 184 B.R. 200, 204 (S.D.N.Y. 1995) (internal citations omitted).

                                                           15

FF\11427959.8
17-13162-shl      Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28              Main Document
                                          Pg 16 of 25



 petition or resulted from pre-petition conduct fairly giving rise to the claim” and (2) there is “some

 minimum contact” or “relationship” between debtor and claimant “such that the claimant is

 identifiable.” (citing to Elliott v. General Motors LLC (In re Motors Liquidation Co.), 829 F.3d

 135, 156 (2d Cir. 2016)); see also Lemelle v. Universal Mfg. Corp., 18 F.3d 1268, 1275 (5th

 Cir.1994) (“a claim arises at the time of the negligent conduct forming the basis for liability only

 if the actor had some type of specific relationship with the debtor at that time”).

       52.      In re Orleans Homebuilders, Inc., 561 B.R. 46 (Bankr. D. Del. 2016) involved a

 condominium association owner of a 51-building residential development that sued the developer

 and contractor which designed and constructed the buildings alleging defects, deficiencies and

 breaches of warranties in the construction. Construction began in 2004 and was completed in

 2008. The residential units were sold beginning in 2005 and ending in 2009. The developer and

 contractor filed chapter 11 in early 2010 and confirmed their plan of reorganization in late 2010,

 which became effective in early 2011. Two years later, in February 2013, the condominium

 association filed its state court action against the debtors and others on the alleged defects,

 deficiencies and breaches of warranty. The reorganized debtor filed a motion in bankruptcy court

 to enforce the injunction contained in its chapter 11 plan of reorganization by requiring the

 condominium association to discontinue the action. The court held that “a claim arises when an

 individual is exposed pre-petition to a product or other conduct giving rise to an injury, which

 underlies a ‘right to payment’ under the Bankruptcy Code.” Id. at 52. As a result, the court found

 that the conduct underlying the condominium association’s claims occurred before the debtors

 filed chapter 11 in 2010, and were pre-petition claims. The condominium association was barred,

 held the court, from commencing or continuing its litigation based on the plain language of the

 debtor’s plan discharge and injunction.



                                                  16

FF\11427959.8
17-13162-shl      Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28           Main Document
                                          Pg 17 of 25



       53.      The case of Hassanally v. Republic Bank, 208 B.R. 46 (9th Cir. B.A.P. 1997) is also

 instructive here. In Hassanally, the debtor constructed a building complex and after completion

 of the building the debtor filed for chapter 11 bankruptcy protection, which case was later

 converted to one under chapter 7 of the Bankruptcy Code. Post-bankruptcy, the debtor’s bank

 foreclosed on the building and two years later filed an action in state court alleging negligent

 construction of the complex. The bank stated that it did not discover the construction defects and

 the debtor’s negligent conduct of the construction until after the bankruptcy case was closed. The

 debtor moved to reopen its bankruptcy case for the purpose of enforcing the discharge injunction.

 The issue before the court was whether Bankruptcy Code Section 524 enjoined the bank from

 pursuing its state law cause of action against the debtor for negligent construction because its

 claim was actually a prepetition claim under federal law that had been discharged. The court in

 Hassanally held that negligent construction actions implicitly recognize that the claim’s origin

 was at the time of the wrongful conduct and that it was that alleged negligent conduct which

 formed the basis of the contingent claim. The fact that the consequences of the wrongful conduct

 materialized at a later date, and were unknown to the bank pre-petition, did not metamorphose

 the preexisting wrongful conduct into future conduct.

       54.      In this case, NYCHA’s negligence claim against Navillus in the State Court Action

 arises from pre-petition conduct: alleged poor workmanship in construction work performed and

 completed pre-petition. The NYCHA Contract, entered into in August 2015 and performance

 completed by September 1, 2017, establishes that (a) the conduct giving rise to the claim was pre-

 petition and (b) Navillus and NYCHA had identifiable substantial contacts and a relationship pre-

 petition.




                                                17

FF\11427959.8
17-13162-shl      Doc 821    Filed 05/10/21 Entered 05/10/21 13:31:28           Main Document
                                         Pg 18 of 25



       55.      Accordingly, NYCHA’s negligence claim is a pre-petition claim subject to the Plan

 Discharge and Injunction even if the water damage allegedly caused by Navillus’ construction

 work did not manifest itself until after the Plan was confirmed and became effective.

       56.      Notably, here NYCHA had actual pre-petition knowledge of the water damage

 claims at Parkside Houses allegedly caused by Navillus’ alleged poor workmanship, at or about

 the time the NYCHA Contract construction work was completed by September 1, 2017. As

 described above and in the Maddock Declaration, (a) NYCHA issued Change Order No. 6 on July

 14, 2017 requiring Navillus to apply water sealer to brick facades at Parkside Houses,

 (b) NYCHA, Navillus and others discussed water infiltration complaints at a project progress

 meeting held on July 28, 2017 and (c) Cowi prepared its Water Infiltration Report for NYCHA in

 August 2017, finding façade deficiencies, including distressed masonry and deteriorated mortar

 joints. All of these occurrences transpired prior to the Petition Date. As a result, NYCHA had

 sufficient actual knowledge of significant water infiltration and water damage problems at the

 Parkside Houses at the time of the substantial completion of work under the NYCHA Contract to

 file a timely proof of claim in the Chapter 11 Case asserting a claim for negligent work by

 Navillus.

       57.      In the event that the Court, for any reason, finds that NYCHA did not have actual

 knowledge of Navillus’ alleged negligence pre-petition, the decisions cited above establish that

 the negligence claim was nevertheless a pre-petition claim barred by the Discharge and Plan

 Injunction. As in Hassanally, the fact that Navillus’ alleged negligent conduct materialized and

 caused damage at a later date would not metamorphose the pre-petition negligent conduct into a

 post-confirmation claim.




                                                18

FF\11427959.8
17-13162-shl      Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28             Main Document
                                          Pg 19 of 25



       B. NYCHA’s Breach of Contract Claim Against Navillus Is Barred

       58.      Likewise, because the breach of contractual claim asserted by NYCHA in the State

 Court Action against Navillus arises from a pre-petition contract that was fully performed pre-

 petition, that claim is a pre-petition claim subject to the Discharge and Plan Injunction. See Pearl-

 Phil GMT (Far E.) Ltd. v. Caldor Corp., 266 B.R. 575, 582 (S.D.N.Y. 2001) (“[T]he clear weight

 of case law in this Circuit . . . recognizes that contract-based bankruptcy claims arise at the time

 the contract is executed.”). In Caldor, a vendor for the debtor argued that its claim for a debtor’s

 breaches of certain purchase orders “arose” when the debtor breached those orders. Id. at 580.

 The court disagreed, holding that, in line with well-established precedent in the Second Circuit,

 the vendor’s claim arose as a contingent claim at the time the parties entered the underlying

 contract. Id. at 581-82. Similarly, in In re Manville Forest Products. Corp., the Second Circuit

 held that an indemnity claim arose pre-petition “upon the signing of the indemnity agreements”

 and not post-petition, when the indemnitee incurred liability. 209 F.3d 125, 129-30 (2d Cir. 2000).

 In so holding, the Second Circuit reasoned that “[t]he fact that the contingency . . . materialized

 post-petition does not transmogrify the claim into a post-petition claim, but merely means that the

 contingent claim moved closer to becoming liquidated upon the happening of that contingency.”

 Id. at 129; see also In re Riodizio, Inc., 204 B.R. 417, 424 n.6 (Bankr. S.D.N.Y. 1997) (“The

 postpetition breach of a prepetition contract gives rise only to a prepetition claim.”); In re Drexel

 Burnham Lambert Grp., Inc., 138 B.R. 687, 696 n.12 (Bankr. S.D.N.Y. 1992) (“Where the

 debtors’ obligations stem from contractual liability, even a post-petition breach will be treated as




                                                 19

FF\11427959.8
17-13162-shl      Doc 821      Filed 05/10/21 Entered 05/10/21 13:31:28             Main Document
                                           Pg 20 of 25



 a prepetition liability where the contract was executed prepetition.”) (quotation marks omitted);

 Pension Ben. Guarantee Corp. v. LTV Corp., 87 B.R. 779, 796 (S.D.N.Y. 1988) (same).

       59.      As with the negligence claim, NYCHA had more than sufficient actual knowledge

 of significant water infiltration and water damage problems at the Parkside Houses at the time of

 the completion of work under the NYCHA Contract to file a timely proof of claim in the Chapter

 11 Case alleging breach of contract by Navillus.

       60.      In the event that the Court, for any reason, finds that NYCHA did not have actual

 knowledge of Navillus’ alleged breach of contract pre-petition, the decisions cited above establish

 that the breach of contract claim was a pre-petition claim barred by the Discharge and Plan

 Injunction.

       61.      Separate and apart from NYCHA’s failure to file a proof of claim against Navillus

 in the Chapter 11 Case, NYCHA did not object to the confirmation of the Plan despite receiving

 notice of the confirmation hearing. As a result, it is barred from collaterally attacking the

 discharge and injunction provisions of the Plan and Confirmation Order. See In re Residential

 Capital, LLC, 508 B.R. at 846-47 (“Confirmation of a plan operates as a final judgment for res

 judicata purposes. Under the doctrine [of res judicata], questions concerning the treatment of any

 creditor under the plan, discharge of liabilities, or disposition of property, may no longer be raised

 after plan confirmation. These issues must be raised in the context of objections to confirmation

 of the plan.” (citation omitted)).

       62.      Since NYCHA’s negligence and breach of contract claims were matured or

 contingent pre-petition claims, NYCHA’s claims in the State Court Action are barred by the

 Discharge and Plan Injunction. The State Court Action against Navillus should therefore be

 dismissed with prejudice.



                                                  20

FF\11427959.8
17-13162-shl      Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28             Main Document
                                          Pg 21 of 25



                                               NOTICE

       63.      No trustee or examiner has been appointed in the Chapter 11 Case. Navillus has

 provided notice of the filing of this Motion to: (a) the Office of the United States Trustee for the

 Southern District of New York; (b) counsel to NYCHA; and (c) counsel to Cowi. Due to the nature

 of the relief requested, Navillus respectfully submits that no further notice of this Motion is

 required.

                                      NO PRIOR REQUEST

       64.      No prior request for the relief sought in this Motion has been made to this or any

 other court.

                               [Remainder of page intentionally left blank.]




                                                   21

FF\11427959.8
17-13162-shl     Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28            Main Document
                                         Pg 22 of 25



                                        CONCLUSION

        WHEREFORE, Navillus, as the reorganized debtor, respectfully requests that the Court

grant the relief requested herein, in substantially the form attached hereto as Exhibit A, and such

other and further relief as the Court may deem just and proper.



Dated: New York, New York
       May 10, 2021                          FARRELL FRITZ, P.C.



                                             By: /s/ Martin G. Bunin
                                                Martin G. Bunin
                                                Veronique A. Urban
                                                622 Third Avenue, 37th Floor
                                                New York, New York 10017
                                                Tel: (212) 687-1230
                                                Fax: (646) 237-1810

                                             Attorneys for Navillus Tile, Inc. d/b/a
                                             Navillus Contracting




                                                22

FF\11427959.8
17-13162-shl    Doc 821   Filed 05/10/21 Entered 05/10/21 13:31:28   Main Document
                                      Pg 23 of 25



                                     Exhibit A

                                   Proposed Order




FF\11427959.8
17-13162-shl          Doc 821        Filed 05/10/21 Entered 05/10/21 13:31:28                    Main Document
                                                 Pg 24 of 25



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re                                                           Chapter 11

Navillus Tile, Inc., DBA Navillus Contracting,                     Case No. 17-13162 (SHL)

                           Debtor.
------------------------------------------------------x

      ORDER (I) REOPENING BANKRUPTCY CASE FOR THE LIMITED PURPOSE
       OF ENFORCING THE CHAPTER 11 DISCHARGE AND PLAN INJUNCTION
     AND (II) ENFORCING THE CHAPTER 11 DISCHARGE AND PLAN INJUNCTION

           Upon the Motion for an Order (I) Reopening Bankruptcy Case for the Limited Purpose of

Enforcing the Chapter 11 Discharge and Plan Injunction and (II) Enforcing the Chapter 11

Discharge and Plan Injunction 1 filed by Navillus Tile, Inc., d/b/a Navillus Contracting; and the

Court having considered the Motion and all related pleadings and documents; and the Court having

found that adequate notice of the Motion has been given, and that no other or further notice of the

Motion is required, under the circumstances; and the Court having determined that jurisdiction

exists over this matter pursuant to 28 U.S.C. §§ 157 and 1334, Article XIIs of the Plan and

paragraph 19 ands of the Confirmation Order and that venue of this proceeding is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and good and sufficient cause appearing therefor, it is hereby:

           ORDERED that the Motion is granted as set forth herein; and it is further

           ORDERED that, in accordance with section 350(b) of the Bankruptcy Code and

Bankruptcy Rule 5010, the above-captioned case is reopened for the limited purpose of

considering motions or other pleadings to enforce the chapter 11 discharge and Plan Injunction;

and it is further




1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


FF\11427959.8
17-13162-shl       Doc 821     Filed 05/10/21 Entered 05/10/21 13:31:28            Main Document
                                           Pg 25 of 25



          ORDERED that, the New York City Housing Authority is hereby enjoined from the

continued prosecution of the State Court Action pending in the Supreme Court of New York, New

York County, in the action New York City Housing Authority v. COWI Consulting, Inc. f/k/a

Gandhi Engineering, Inc. and Navillus Tile, Inc. d/b/a Navillus Contracting, Index No.

451637/2020 (Sup. Ct, New York County); and it is further

          ORDERED that, Navillus is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order; and it is further

          ORDERED that, notwithstanding the possible applicability of Bankruptcy Rules 7062,

9014, or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry; and be it further

           ORDERED that upon disposition of such motions or pleadings by the Court, Navillus

 may submit an order closing the Chapter 11 Case under certification of counsel without

 further notice or hearing; and it is further

           ORDERED that this Court shall retain jurisdiction to hear and determine all matters

 arising from or related to the implementation, interpretation and/or enforcement of this

 Order.




                                                    2

FF\11427959.8
